— Motion granted only to the extent of deleting the last sentence of the decretal paragraph of this court’s memorandum decision issued on February 28, 1989 [147 AD2d 423], which directed settlement of an order, and striking the words "[s]ettle order” appearing at the end of said memorandum decision, and it is hereby ordered that the costs of the settlement shall be borne only by the insurance companies and not also by plaintiff law firm and the matter is remanded to the Supreme Court for a determination of each insurance company’s pro rata share of the settlement and counsel fees. Concur —Kupferman, J. P., Carro, Milonas, Rosenberger and Smith, JJ.